Citation Nr: 1739885	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  12-32 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for right knee arthroscopy.

2. Entitlement to service connection for a left heel condition, to include as secondary to service-connected right knee arthroscopy.

3. Entitlement to service connection for a right shoulder condition, to include as secondary to service-connected right knee arthroscopy.

4. Entitlement to service connection for a neck condition, to include as secondary to service-connected right knee arthroscopy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the San Diego, California Regional Office (RO) of the Department of Veterans' Affairs (VA). Jurisdiction of this matter is now with the RO in Los Angeles, California.

In October 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing. A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.










REMAND

The Board remands this matter for additional development and adjudication in accordance with VA's duty to assist. 

I. Incomplete Electronic Record

As a preliminary matter, the Board finds that the Veteran's complete claims file has not been properly associated with the Veteran's electronic claims file. At the October 2016 videoconference hearing, the Veteran noted that the Veterans Benefits Management System (VBMS) paperless claims processing system only includes documents from the November 2012 VA Form 9, forward. While the Veteran, through his representative, agreed that additional documents were available on Virtual VA, the Veteran explained that he was concerned because he did not see a private positive nexus examination that the Veteran had previously submitted to VA. Although the Veteran has since submitted a private examination, the date of this examination is February 2017, which is after the videoconference hearing. 

After a review of the claims file, the Board agrees with the Veteran that the Veteran's electronic claims file appears to be incomplete. In addition to the private medical examination noted at the October 2016 videoconference hearing, the electronic claims file, on both VBMS and Virtual VA, do not include some documents noted in both the rating decision on appeal and the statement of the case, (SOC), to include the Veteran's claims for benefits and prior rating decisions. For example, the January 2010 rating decision states that the RO is "continuing" a rating of 20 percent for a right knee condition, however, no prior claim or rating decision is of record. Therefore, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).




II. Service Connection for Right Shoulder

The Veteran contends that he has a right shoulder disability as a result of his service-connected right knee disability. At the October 2016 videoconference hearing, the Veteran testified that his shoulder injury is from his right knee giving out and causing him to fall. A January 2009 VA treatment record reports that the Veteran fell and experienced shoulder pain as a result.

A November 2009 VA examination report includes a diagnosis of right shoulder tendinitis. The VA examiner opined that it is "at least as likely as not service related because medically there is a pathophysiological relationship between the two conditions. The explanation is that repeated forceful use of limb causes inflammatory reaction . . . ." However, when asked whether the Veteran's claimed right shoulder tendonitis and bicipital tendonitis is at least as likely as not related to the Veteran's service-connected right knee, the examiner answered "no," with the rationale being that "[l]ower extremity (knee) rarely if any will cause upper extremity anomaly."

Therefore, the Board remands this matter for an addendum opinion for clarification as to the etiology of the Veteran's right shoulder disability. The examiner is directed to address whether the Veteran's right shoulder disability, diagnosed as right shoulder tendonitis and bicipital tendonitis, is the result of the Veteran's service-connected right knee injury and any falls that the knee disability caused.

III. Service Connection for Neck

The Veteran contends that he has a neck disability as a result of his service-connected right knee disability. At the October 2016 videoconference hearing, the Veteran testified that his neck injury is from his right knee giving out and causing him to fall. 

A private treatment record dated November 2009 includes a diagnosis of spondylosis with advanced disc degeneration. VA treatment records in 2012 also indicate a diagnosis of cervical spondylosis with myelopathy. A July 2016 VA treatment record includes a diagnosis of cervical degenerative disc disease, and a March 2016 VA treatment record reports cervical radiculopathy and cervical lordosis.

The Veteran was provided a VA examination in November 2009. The examiner reported a diagnosis of cervical spine with osteophytes. The Veteran reported that the condition is due to injury that occurred while walking down stairs when his right knee gave away and he fell and injured himself four years ago. The examiner opined that the Veteran's cervical spine with osteophytes, narrowing and bulging, is at "least as likely as not service related because medically there is pathophysiological relationship between the two conditions. The explanation is that repeated forceful movement especially during training and jump from elevation puts stress over cervical spine and consequent inflammation and premature osteoarthritis." However, in the examination report, when asked "is the Veteran's claimed cervical spine osteophytes with narrowing and bulging at least as likely as not related to the Veteran's service-connected right knee condition?" the examiner answered "no," with the rationale at that "[t]here is no relation between the two conditions." 

Of record is also a January 2017 private examination the examiner noted a diagnosis of cervical radiculopathy and found that it is "most likely caused by or result of" the Veteran's service. The examiner provided the rationale which states that the patient has degenerative disc disease in neck and symptoms worsened secondary to underlying knee injury and fall. 

Given the contradictory nexus opinions of record, the Board remands this matter for an addendum opinion for clarification as to the etiology of the Veteran's neck disability. The examiner is directed to address whether the Veteran's neck disability, diagnosed as cervical spine with osteophytes, narrowing and bulging, is the result of the Veteran's service-connected right knee injury and any falls that the knee disability caused. The examiner is also requested to attempt to reconcile the private opinion noted above with any adverse findings, if necessary. See January 2017 private examination.

IV. Service Connection for Left Heel

The Veteran contends that he has a left heel disability as a result of his service-connected right knee disability. At the October 2016 videoconference hearing, the Veteran testified that his left heel injury is from his right knee giving out and causing him to fall. 

A November 2011 VA treatment record indicates left heel numbness, with a notation that it is "possibly related to diabetes mellitus neuropathy." A June 2012 VA treatment record indicates pain in heel. A September 2016 VA treatment record report s decreased sensation in the left heel compared to the right. 

However, the Veteran has not been afforded a VA examination for his left heel condition. VA's duty to assist includes, when necessary, conducting a thorough and comprehensive medical examination. Under 38 U.S.C.A. § 5103A (d)(2) (West 2014), VA must provide a medical examination and, or, obtain a medical opinion, when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision. See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances under which a VA examination is required). The third element, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. Id. at 83. 

In this case, as noted above, VA records include treatment for loss of sensation in the left heel and left heel pain. Moreover, the Veteran asserts an injury as a result of his service-connected right knee disability. Therefore, the crucial remaining issue is whether there is a nexus between the Veteran's current left heel disability, and his service-connected right knee disability. As there is evidence of a current disability, and a potential link between the Veteran's left heel disability and his service-connected right knee disability, examination is required to obtain an opinion regarding the etiology of the Veteran's left heel condition. 38 C.F.R. § 3.159 (c)(4); McLendon, 20 Vet. App. at 79.

Thus, given the lack of sufficient medical evidence to make a decision on this matter, the Veteran should be afforded a VA examination to address the etiology of his asserted left heel disability secondary to the service-connected right knee disability.

Accordingly, the case is REMANDED for the following action:

1. Ensure that the Veteran's entire claims file is properly associated with and labelled in the Veteran's electronic claims file contained in VBMS/ Virtual VA. See explanation regarding electronic record noted above; see October 2016 videoconference hearing.

Should such outstanding records be unavailable, an explanation of such should be made of record. To the extent possible, all efforts and responses should be documented and made of record.

2. Obtain any relevant and outstanding VA and/or private treatment records and examinations. Should such exist, associate such with the Veteran's electronic claims record. see October 2016 videoconference hearing (noting an outstanding private examination not of record).

Should such records be unavailable, all efforts and responses should be documented and made of record. The RO is to provide the Veteran with proper notice of the unavailability and inform him that he can submit alternative sources in place of any missing records.

3. Thereafter, return the claims file to the November 2009 VA examiner, or, if the examiner is unavailable, to another suitable examiner, to provide an addendum VA medical opinion to address the claimed right shoulder disability, to include as secondary to service-connected right knee disability and the fall that resulted from the right knee disability. If it is determined that another examination is needed to provide the required opinions, the Veteran must be afforded the appropriate VA examination. The examiner must note that the claims file was reviewed. After a review of the claims file, the examiner must respond to the following:

(a) Is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's currently diagnosed right knee disability had its onset in service or is otherwise related to service? 

(b) Is it at least as likely as not that the right shoulder disability is caused or aggravated (increased in severity) by the service-connected right knee disability, to include any giving out and falls? See October 2016 videoconference hearing; see January 2009 VA treatment record (reporting that the Veteran fell and experienced shoulder pain as a result).

If the opinion is that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of the severity of the nonservice-connected disorder before the on-set of aggravation. "Aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

A detailed rationale for the opinion must be provided. Review of the entire claims file is required.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4. After completing directives (1) and (2), schedule the Veteran for a VA examination with a physician to determine the nature and etiology of a left heel disability, to include as secondary to service-connected right knee disability and any related falls. Make the claims file available to the examiner for review of the case. The examiner should review all records associated with the claims file and should note that this case review took place.

After a review of the claims file, the examiner must respond to the following:

(a) Is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's currently diagnosed left heel disability had its onset in service or is otherwise related to service? 

(b) Is it at least as likely as not that the left heel disability is caused or aggravated (increased in severity) by the service-connected right knee disability, to include any giving out and falls? See October 2016 videoconference hearing; see January 2009 VA treatment record.

If the opinion is that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of the severity of the nonservice-connected disorder before the on-set of aggravation. "Aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

A detailed rationale for the opinion must be provided. Review of the entire claims file is required.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5. After completing directives (1) and (2), return the claims file to the November 2009 VA examiner, or, if the examiner is unavailable, to another suitable examiner, to provide an addendum VA medical opinion to address the claimed cervical spine disability, to include as secondary to service-connected right knee disability and the fall that resulted from the right knee disability. If it is determined that another examination is needed to provide the required opinions, the Veteran must be afforded the appropriate VA examination. The examiner must note that the claims file was reviewed. After a review of the claims file, the examiner must respond to the following:

(a) For each diagnosed cervical spine disability, is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's currently diagnosed cervical spine disability had its onset in service or is otherwise related to service? 

(b) For each diagnosed cervical spine disability, is it at least as likely as not that currently diagnosed cervical spine disability is caused or aggravated (increased in severity) by the service-connected right knee disability, to include any giving out and falls? See October 2016 videoconference hearing; see January 2009 VA treatment record (reporting that the Veteran fell and experienced shoulder pain as a result).

The examiner is also requested to reconcile the January 2017 private medical opinion of record with any adverse findings, if necessary. 

If the opinion is that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of the severity of the nonservice-connected disorder before the on-set of aggravation. "Aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

A detailed rationale for the opinion must be provided. Review of the entire claims file is required.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

6. After completing the requested actions, and any additional notification and/or development deemed warranted, the issues should be readjudicated in light of all the evidence of record. If a benefit sought on appeal remains denied, the AOJ should furnish to the Veteran and representative an appropriate supplemental statement of the case (SSOC) and should afford them the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




